MITCHELL SILBERBERG & KNUPP LLP                                                                         Jeffrey M. Movit
                                                                                             A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7708 Phone
                                                                                                     (917) 546-7678 Fax
                                                                                                         jmm@msk.com


October 8, 2020

VIA ECF
Hon. Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Full Circle United, LLC v. Bay Tek Entm't, Inc., No. 1:20-cv-03395-BMC

Dear Judge Cogan:

We write on behalf of Defendant/Counterclaim Plaintiff Bay Tek Entertainment, Inc. (“Bay
Tek”) to oppose the request of Plaintiff/Counterclaim Defendant Full Circle United, LLC and
Counterclaim Defendant Eric Pavony (collectively, “Full Circle”) to waive Your Honor’s pre-
motion conference set forth in Section III.A.2 of the Court’s Individual Practices. (ECF No. 36.)

A pre-motion conference is warranted because Full Circle has failed to explain the legal basis for
its anticipated motion to dismiss. Indeed, the very purpose of the pre-motion requirement is to
place the adverse party and the Court on notice of the basis for the anticipated motion. See
Butler v. Coca-Cola Refreshments USA, Inc., No. 12 Civ. 1791(BMC), 2013 WL 3324995, at *1
(E.D.N.Y. July 1, 2013) (Cogan, J.) (explaining that “one of the purposes of the [premotion]
conference was to narrow the issues that would be raised in the motion, if possible, so that the
parties would not waste their or the Court’s time on issues as to which the outcome was clear”).

Rather than explain the legal basis for its motion, Full Circle’s counsel has merely identified
three vague grounds for dismissal, none of which on their face provide any basis to dismiss.1 By
way of example, Full Circle suggests in its letter of today’s date that certain of Bay Tek’s claims
are purportedly barred by the “statute of limitations,” but fails to identify which of Bay Tek’s
seven causes of action are purportedly barred, let alone why they are barred.

Accordingly, Full Circle should be held to the pre-motion conference requirement contemplated
by Section III.A.2 of the Court’s Individual Practices.

Respectfully,

/s/ Jeffrey M. Movit
Jeffrey M. Movit
A Professional Corporation for
MITCHELL SILBERBERG & KNUPP LLP

1
 In contrast, Bay Tek set forth ample legal basis, including supporting case law, for its own
anticipated motion to dismiss in the parties’ joint letter. (ECF No. 20.)
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12558348.1
